DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 66 of U.S. Patent No. 18. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim does not include the limitation that the photoinitiator be covalently bound but the dependent claim, claim 18, does require the covalent bond.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-6 and 8-10 state limitations about the composition but do not state whether the properties are prior to activation, as in claim 2, or after activation.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palasz (US 2018/0051194).
With regards to claim 1, Palasz teaches a UV curable adhesive composition that contains a UV curable acrylic polymer comprising at least one covalently bound reactive group (abstract) wherein the UV curable reactive group includes radical photoinitiators (0026).  Palasz teaches the UV curable reactive group to promote crosslinking of the polymer chains (0026).
Palasz is silent on the acrylate polymer being formed via actinic radiation, however, the phrase “formed using actinic reaction polymerization” is considered to be a product-by-process claim.  The process steps do not have any weight.  The product formed, therefore, does not depend on the process in which it is formed. 
 “[E]ven though product-by-process claims are lim-ited by and defined by the process,  determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113.
With regards to claims 2-5, Palasz teaches the viscosity of the composition to be 10,000 Pas 100,000 Pas (0051) (reading on 10,000 to 100,000 cps) at 130°C  with a preferred viscosity of 30000-50000 (0051).
With regards to claim 6, Palasz teaches the adhesive to be solids at room temperature (0003).
With regards to claim 7, Palasz teaches the composition to be applied in a solvent free form (0032).
With regards to claims 8 and 9, Palasz teaches the polymer to have a glass transition temperature (Tg) from -40 to -20°C (0028).
With regards to claim 10, Palasz teaches the polymer to have a weight average molecular weight from 10,000 to 300,000 (0028).
With regards to claim 11, Palasz teaches the composition to be a pressure sensitive adhesive containing the cured product (0015).
With regards to claim 12, Palasz teaches the polymer to be an alkyl acrylic polymer (0025).
With regards to claim 13, Palasz teaches the composition to contain additives such as tackifiers, plasticizer, filler, and inhibitors (0052).
With regards to claim 17, Palasz teaches the composition to be used to form an article (0063).

Claims 1, 7-9, 11-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prenzel et al (US 2014/0179820).
With regards to claims 1, 11, and 12, Prenzel teaches a UV crosslinkable pressure sensitive adhesive (abstract) that includes UV crosslinkable polyacrylate polymers with at least one photoinitiator bonded covalently to the backbone of the polymer (abstract).
Palasz is silent on the acrylate polymer being formed via actinic radiation, however, the phrase “formed using actinic reaction polymerization” is considered to be a product-by-process claim.  The process steps do not have any weight.  The product formed, therefore, does not depend on the process in which it is formed. 
 “[E]ven though product-by-process claims are lim-ited by and defined by the process,  determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113.
With regards to claim 7, Prenzel teaches the composition to have 0 parts solvent (0052) reading on free of solvents.
With regards to claims 8 and 9, Prenzel teaches the glass transition temperature of the polyacrylate to be -60 to 10°C (0058).
With regards to claim 13, Prenzel teaches the composition to include other additives such as tackifiers (0082), pigments (0040), plasticizers (0082), diluents (0010), and inhibitors (0006).
With regards to claim 17, Prenzel teaches the adhesive to be used to make an article (0091).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Palasz et al (US 9,670,295).
With regards to claims 14-16, the disclosure of Palasz is adequately set forth in paragraph 7 above and is herein incorporated by reference.  
Palasz does not teach the apportionment ratio and the polydispersity of the polymer.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the apportionment ratio in order to affect properties such as reactivity and polymer chain formaition properties such as folding, and to alter the polydispersity in order to effect the polymer properties such as the uniformity of the polymer and other functional properties.  


Claims 2-6, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Prenzel et al (US 2014/0179820).
With regards to claims 2-5, the disclosure of Prenzel is adequately set forth in paragraph 8 above and is herein incorporated by reference.
Prenzel does not teach the viscosity of the composition.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the viscosity of the composition in order to achieve the desired workability of the composition and the desired curability.
With regards to claim 6, the disclosure of Prenzel is adequately set forth in paragraph 8 above and is herein incorporated by reference.
Prenzel does not teach the amount of solids in the composition.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the percent solids of the composition in order to achieve the desired workability of the composition and the desired curability.
With regards to claim 10, the disclosure of Prenzel is adequately set forth in paragraph 8 above and is herein incorporated by reference.
Prenzel does not teach the molecular weight of the polymer.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the molecular weight of the polymer in order to balance the properties such as process ability, strength and brittleness of the polymer.
With regards to claims 14-16, the disclosure of Prenzel is adequately set forth in paragraph 8 above and is herein incorporated by reference.  
Prenzel does not teach the apportionment ratio and the polydispersity of the polymer.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the apportionment ratio in order to affect properties such as reactivity and polymer chain formation properties such as folding, and to alter the polydispersity in order to effect the polymer properties such as the uniformity of the polymer and other functional properties.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also teach an acrylate polymer having a photoinitiator covalently bound to the backbone of the polymer: Sridhar (WO 2016/153592), Madsen et al (US 2015/0105488), and Nielsen et al (US 9,175,098).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763